Citation Nr: 0112396	
Decision Date: 04/01/01    Archive Date: 05/03/01

DOCKET NO.  00-13 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
Benefits under the provisions of 38 U.S.C.A. § 1151 based on 
surgery at a VA facility in July 1974.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel



INTRODUCTION

The veteran had verified military service from April 1941 to 
July 1945.  The veteran died on July [redacted], 1974.  The appellant 
is his widow.  The appellant's claim for DIC benefits under 
the provisions of 38 U.S.C.A. § 1151 was received at the RO 
in September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision in which 
the RO denied entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1151.


REMAND

In June 1975, a statement from the National Personnel Records 
Center (NPRC) was received wherein it was indicated that the 
veteran's service medical records were not on file and that 
any existing service medical records were destroyed in the 
fire at that facility in July 1973.  Moreover, it was 
indicated that there was no source from which the veteran's 
medical records could be duplicated or reconstructed.

The death certificate indicates that the veteran died due to 
hypovolemic shock, due to post-operative acute renal failure 
and intra-abdominal hemorrhage as a result of a huge 
metastatic seminoma.  An autopsy has been associated with the 
claims folder.  The veteran died at the VA Hospital in 
Salisbury, North Carolina.  A hospital summary of the 
terminal period of hospitalization has been obtained for 
association with the claims folder.  The terminal hospital 
clinical records have not been obtained for association with 
the claims folder.  Requests by the RO that the VA hospital 
in Salisbury, North Carolina furnish the records have been 
met with responses that the records are not in the system.  
Further development is required here.

The appellant contends that DIC benefits under 38 U.S.C.A. 
§ 1151 are warranted based on surgery performed at the VA 
Hospital in Salisbury, North Carolina in July 1974.  
Specifically, the appellant maintains that the veteran was a 
patient at that VA facility in 1974.  She contends that the 
veteran died as a result of loss of blood and that the loss 
of blood was caused by an error during his surgery.

The appellant submitted her claim of entitlement to DIC 
benefits under 38 U.S.C.A. § 1151 in September 1998, 
following the decision of the Court in Gardner v. Derwinski, 
1 Vet. App. 584 (1991).  The provisions of 38 C.F.R. 
§ 3.358(c)(3), formerly required that in order for 
compensation to be payable under 38 U.S.C.A. § 1151, there 
had to be a showing that additional disability resulted from 
VA medical treatment, including surgery, and that such 
additional disability was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instances of indicated fault on the part of VA.  In 
Gardner, supra, the United States Court of Appeals for 
Veterans Claims (Court) invalidated the requirement of fault 
contained in 38 C.F.R. § 3.358(c)(3).  The provisions of 
38 C.F.R. § 3.358, excluding section (c)(3), remained valid.  
This decision was ultimately affirmed by the United States 
Supreme Court  in Brown v. Gardner, 115 S.Ct. 552 (1994).  
The Court's decision in the Gardner case applies to all 
claims for 1151 benefits filed prior to October 1, 1997.

The provisions of 38 U.S.C.A. § 1151 were amended effective 
October 1, 1997, to re-impose the requirement that additional 
disability be the result of carelessness, negligence, lack of 
proper skill, error in judgment or similar fault on the part 
of VA in furnishing care, or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1)(A)(B) (West Supp. 
1997).  Because the appellant's claim was received after 
October 1, 1997, consideration of her claim is based on the 
new law which requires a finding of fault on the part of VA.

Appellate review of the claims folder reveals that there are 
four medical opinions of record which essentially come to the 
same conclusion: the veteran's death resulted from 
complications of the abdominal surgery that was performed at 
the VA facility in 1974.  However, the pertinent question for 
the purposes of the appellant's appeal and under the 
applicable provisions of 38 U.S.C.A. § 1151 is whether the 
veteran's death resulted from the negligence of VA.

The two private medical opinions, dated in May 2000 and March 
2001, are both related to the contention that there was an 
"injury" during the veteran's surgery in which the iliac 
vessels were cut and which resulted in a significant blood 
loss and, ultimately, the veteran's death.  No mention was 
made with respect to the issue of negligence.

The opinions of the VA physicians, dated in April 1999 and 
May 2000, conclude that despite the high risks of 
complication due to the veteran's advanced disease at the 
time of the surgery, there was no evidence the veteran's 
surgery was improperly performed.  It was also indicated that 
the evidence did not show the veteran's post-operative care 
had failed to meet acceptable standards.

The Board finds it appropriate to obtain a VA medical opinion 
which is more directly responsive to the pertinent questions 
under the current provisions of 38 U.S.C.A. § 1151 concerning 
negligence.

The case is REMANDED to the RO for the following development:

1.  The RO should contact the VA medical 
facility in Salisbury, North Carolina and 
ascertain if the complete terminal 
hospital clinical records for the period 
June 12, 1974, to July [redacted], 1974, were 
destroyed pursuant to directives calling 
for such after a certain period of time, 
whether they are irretrievably lost, or 
whether they are in storage at the 
hospital or some other Federal Records 
Facility.  If they have not been 
destroyed or irretrievably lost, they 
must be obtained for association with the 
claims folder.  A response from the 
hospital that they are "not in the 
system" is unacceptable.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

2.  Thereafter, the entire claims folder 
should be forwarded to a VA surgical 
oncologist for review.  Following a 
review of the entire claims folder, 
including a copy of this REMAND, the 
terminal clinical hospital summary (and 
terminal hospital clinical records if 
they exist), the autopsy report and 
protocol and the four medical opinions 
(two VA and two private) referenced in 
the body of the remand above, the VA 
physician should provide specific 
responses to the following specific 
questions: (a) was the July 1974 surgery 
properly undertaken based on the clinical 
findings at that time? (b) was the July 
1974 surgery properly performed, and, in 
particular, did the cut of the iliac 
artery demonstrate an improper 
performance of the surgical procedure? 
(c) with respect to the veteran's post-
operative care following the July 1974 
surgery, was the care received by the 
veteran that which he should have 
received from a reasonably prudent 
physician(s) under the same or similar 
circumstances?

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

4.  Thereafter, the RO should re-
adjudicate the issue of entitlement to 
DIC benefits under the provisions of 
38 U.S.C.A. § 1151 and consistent with 
the provisions of the Veteran's Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

If any benefit sought on appeal remains denied, the appellant 
and her representative should be provided with a supplemental 
statement of the case and given the opportunity to respond 
thereto.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

